The state revenue agent brought suit against the appellant for the expense of maintenance of appellant's ward in the East Mississippi Insane Hospital under the provisions of section 3215, Code of 1906 (Hemingway's Code, section 5557), which reads as follows:
"Every lunatic and insane person, a bona fide resident of this state, and who shall not have been brought into this state insane or a lunatic within five years, and the latter in special cases by the consent of the Governor, shall be admitted into or confined within either of the hospitals free of charge. But if any lunatic or insane person, upon examination, be found to own an estate, over and above all indebtedness, more than sufficient for the support of his natural dependents, his guardian shall pay to the treasurer, in advance, an amount of money equal to six months' board, at a rate not exceeding four dollars per week, which in no case shall exceed cost of board, and shall deposit with the treasurer an amount of money necessary to supply the patient with sufficient clothing, as required by the superintendent, and shall remove the patient when notified so to do by the superintendent. In case of the death or removal of the patient before the expiration of the time for which payment shall have been made, the treasurer shall refund to the guardian an amount proportionate to the unexpired time for which payment was made."
It was alleged that the ward had an estate over and above all indebtedness more than sufficient for the support of her natural dependents, and that under said statute there should be an allowance or recovery of the amount of four dollars per week from the date of the confinement of the ward in 1907 to date, and that the cost of maintaining the ward exceeded said amount. The bill was demurred to on numerous grounds, mainly however upon the ground that there was no inquiry at the time of the admission of the ward and adjudication by the superintendent or hospital authorities of the ward having *Page 426 
such estate, and that the liability depended upon such adjudication under the terms of the statute. It is insisted that such finding was a condition precedent and that such charge could only be made from and after such finding by the hospital authorities upon such inquiry. The chancellor overruled the demurrer and granted an appeal to settle the principles of the case.
The principle to be settled is whether or not a charge could be made against such ward until after there had been a finding of fact under the statute. The appellant insists that the charge should only date prospectively from such finding, while the appellee contends that the fact of having such estate is what makes the liability. In other words, the appellee contends that it was the intent of the legislature to charge the ward for her support in the institution whenever and wherever such ward had an estate more than enough to pay for the support or his or her dependents and pay their debts, and that the fact governs.
A careful consideration of the statute and its purposes convinces us that the patient admitted to the institution should be charged with the statutory amount, or whatever amount may be necessary for the proper support of such ward, not exceeding the maximum named, whenever there is enough to pay for the support of the dependents and pay the debts of the ward, left over to pay the support of the ward. The statute did not intend to make it the duty of the hospital authorities to undertake an extensive examination which would involve perhaps the going into other counties than where the institution is located and examining the records and making inquiries. Nor did it intend to make the judgment of the superintendent or the other authorities of the hospital conclusive. The purpose of the statute was to have the patient support herself at her own expense whenever she was able to do so without denying her dependents and creditors their just rights. *Page 427 
The chancellor was therefore correct in overruling the demurrer, and the judgment is affirmed and the cause remanded, with leave to answer within thirty days from receipt of the mandate in the court below.
Affirmed and remanded.